DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6-16, and 20 are pending.
Claims 1, 6-16, and 20 are allowed.

 
Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Bell), alone or in combination fails to teach, switching the operation mode of the air conditioning system to the first operation mode, when the parameter relating to the indoor environment in which the air conditioning system operates satisfies a second condition while the air conditioning system is operating in the second operation mode, wherein the first condition is that a condition satisfaction level is greater than a first threshold, the condition satisfaction level being computed based on a parameter condition satisfaction rate, that is computed by comparison between a weighted mean value of the parameter from a predetermined time to a past time by a predetermined time window and a 2Appln. No.: 16/611,259 parameter threshold, representing a degree that a value of the parameter relating to the indoor environment satisfies a condition associated with the parameter, the second condition is that the condition satisfaction level is greater than a second threshold, the second threshold is greater than the first threshold, and the second condition is further that a continued operation time in the second operation mode of the air conditioning system is longer than a third threshold, in combination with other elements of the claim.  

Claims 15 and 16 have similar  limitations and therefore have similar reasons for allowance.   

All see the arguments on page 9-11 of Applicant response for more reasons for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119